DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to AFCP 2.0
Applicant has amended claims 1, 9 and 15 in the amendment filed on 9/1/2021. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 9/1/2021 with respect to claims 1-20 have been fully considered and are persuasive. The rejection of the claims in the last office action has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“initiating a streamlined commit procedure between a first node and a second node by transmitting, from the first node to the second node, a first request to commit a first transaction, wherein the first request further instructs the second node to retain any locks related to the first transaction, and wherein the first transaction involves only record-level changes in a database;
receiving, at the first node, from the second node, a first response indicating that the first transaction was successfully committed;
upon receiving the first response, committing the first transaction on the first node; and
upon successfully committing the first transaction on the first node, transmitting a first cleanup request to the second node, wherein the first cleanup request instructs the second node to release any locks related to the first transaction”, as recited in the independent claims 1, 9 and 15.
The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/7/2021